UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 ROEBLING FINANCIAL CORP, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11.(set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: December 23, 2010 Dear Shareholder: On behalf of the Board of Directors and management of Roebling Financial Corp, Inc., I cordially invite you to attend the Annual Meeting of Shareholders to be held at 1934 Route 541, Suite C, Westampton, New Jersey, on Monday, January 24, 2011, at 9:30 a.m. local time. The attached Notice of Annual Meeting and Proxy Statement describe the formal business we expect to act upon at the Annual Meeting. During the Annual Meeting, I will report on our operations. Our directors and officers will be present to respond to any questions you may have. You will be asked to elect two directors, to approve a non-binding resolution on executive compensation,to vote on whether advisory votes on executive compensation should occur every one, two or three years and to ratify the appointment of Fontanella and Babitts as our independent public accountants for the fiscal year ending September 30, 2011. The Board of Directors has unanimously approved each of these proposals and recommends that you vote FOR the election of its two nominees for director, FOR approval of the non-binding resolution on executive compensation, FOR having the non-binding advisory vote on executive compensation every three years and FOR the ratification of the appointment of Fontanella and Babitts. Your vote is important, regardless of the number of shares you own and regardless of whether you plan to attend the Annual Meeting. I encourage you to read the enclosed proxy statement carefully and sign and return your enclosed proxy card as promptly as possible because a failure to do so could cause a delay in the Annual Meeting and additional expense to the Company. A postage-paid return envelope is provided for your convenience. This will not prevent you from voting in person, but it will assure that your vote will be counted if you are unable to attend the Annual Meeting. If you do decide to attend the Annual Meeting and feel for whatever reason that you want to change your vote at that time, you will be able to do so. If you are planning to attend the Annual Meeting, please let us know by marking the appropriate box on the proxy card. Sincerely, /s/ Frank J. Travea, III Frank J. Travea, III President and Chief Executive Officer Route 130 South & Delaware Avenue, P O Box 66, Roebling, NJ 08554 (609) 499-9400 ROEBLING FINANCIAL CORP, INC. Route 130 South and Delaware Avenue Roebling, New Jersey 08554 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 24, 2011 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of Roebling Financial Corp, Inc. (the “Company”), will be held at 1934 Route 541, Suite C, Westampton, New Jersey, on Monday, January 24, 2011, at 9:30 a.m. local time for the following purposes: 1. To elect two directors; 2. To approve a non-binding resolution on executive compensation; 3. To vote on whether advisory votes on executive compensation should occur every one, two or three years; and 4. To ratify the appointment of Fontanella and Babitts as independent public accountants for the fiscal year ending September 30, 2011; all as set forth in the Proxy Statement accompanying this notice, and to transact such other business as may properly come before the Annual Meeting and any adjournments. The Board of Directors is not aware of any other business to come before the Annual Meeting other than procedural matters. Any action may be taken on any one of the foregoing proposals at the Annual Meeting on the date specified above or on any date or dates to which, by original or later adjournment, the Annual Meeting may be adjourned. Shareholders of record at the close of business on December 9, 2010 are the only shareholders entitled to notice of and to vote at the Annual Meeting and any adjournments thereof. YOUR VOTE IS VERY IMPORTANT, REGARDLESS OF THE NUMBER OF SHARES YOU OWN. WE ENCOURAGE YOU TO VOTE BY PROXY SO THAT YOUR SHARES WILL BE REPRESENTED AND VOTED AT THE ANNUAL MEETING EVEN IF YOU CANNOT ATTEND IN PERSON. ALL SHAREHOLDERS OF RECORD CAN VOTE BY WRITTEN PROXY CARD.FOR DIRECTIONS TO THE ANNUAL MEETING, CALL 609-499-9400.HOWEVER, IF YOU ARE A SHAREHOLDER WHOSE SHARES ARE NOT REGISTERED IN YOUR OWN NAME, YOU WILL NEED ADDITIONAL DOCUMENTATION FROM YOUR RECORD HOLDER TO VOTE PERSONALLY AT THE ANNUAL MEETING. BY ORDER OF THE BOARD OF DIRECTORS /s/ Joan K. Geary Joan K. Geary Secretary Roebling, New Jersey December 23, 2010 Important Notice Regarding Internet Availability of Proxy Materials For the Shareholder Meeting to be Held on January 24, 2011 The Proxy Statement and Annual Report to Stockholders are available at http://www.cfpproxy.com/5699. PROXY STATEMENT OF ROEBLING FINANCIAL CORP, INC. ROUTE ROEBLING, NEW JERSEY 08554 ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 24, 2011 GENERAL This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Roebling Financial Corp, Inc. to be used at the 2011 Annual Meeting of Shareholders which will be held at 1934 Route 541, Suite C, Westampton, New Jersey, on Monday, January 24, 2011, at 9:30 a.m. local time (the “Annual Meeting”). The accompanying Notice of Annual Meeting of Shareholders and Proxy Card and this Proxy Statement are being first mailed to shareholders on or about December 23, 2010. VOTING AND PROXY PROCEDURES Who Can Vote at the Annual Meeting You are only entitled to vote at the Annual Meeting if our records show that you held shares of our common stock, $.10 par value (the “Common Stock”), as of the close of business on December 9, 2010 (the “Record Date”). If your shares are held by a broker or other intermediary, you can only vote your shares in person at the Annual Meeting if you have a properly executed proxy from the record holder of your shares (or their designee). As of the Record Date, a total of 1,686,527 shares of Common Stock were outstanding. Each share of Common Stock has one vote in each matter presented. Voting by Proxy The Board of Directors is sending you this Proxy Statement for the purpose of requesting that you allow your shares of Common Stock to be represented at the Annual Meeting by the persons named in the enclosed Proxy Card. All shares of Common Stock represented at the Annual Meeting by properly executed and dated proxies will be voted according to the instructions indicated on the Proxy Card. If you sign, date and return the Proxy Card without giving voting instructions, your shares will be voted as recommended by the Company’s Board of Directors. The Board of Directors recommends a vote “FOR” each of its nominees for director, a vote “FOR” approval of a non-binding advisory vote on executive compensation, a vote “FOR” having advisory votes on executive compensation every three years and a vote “FOR” the ratification of Fontanella and Babitts as independent public accountants for the fiscal year ending September 30, 2011. If any matters not described in this Proxy Statement are properly presented at the Annual Meeting, the persons named in the Proxy Card will vote your shares as determined by a majority of the Board of Directors. If the Annual Meeting is postponed or adjourned, your Common Stock may be voted by the persons named in the Proxy Card on the new Annual Meeting dates as well, unless you have revoked your proxy. The Company does not know of any other matters to be presented at the Annual Meeting. You may revoke your proxy at any time before the vote is taken at the Annual Meeting. To revoke your proxy you must either advise the Company’s Secretary in writing before your Common Stock has been voted at the Annual Meeting, deliver a later-dated proxy, or attend the Annual Meeting and vote your shares in person. Attendance at the Annual Meeting will not in itself revoke your proxy. If you hold your Common Stock in “street name,” you will receive instructions from your broker, bank or other nominee that you must follow in order to have your shares voted. Your broker, bank or other nominee may allow you to deliver your voting instructions via the telephone or the Internet. Please see the instruction form provided by your broker, bank or other nominee that accompanies this Proxy Statement. If you wish to change your voting instructions after you have returned a voting instruction form to your broker, bank or other nominee, you must contact your broker, bank or other nominee. Internet Access to Proxy Materials Copies of this proxy statement and the 2010 Annual Report to Stockholders are available on the internet at http://www.cfpproxy.com/5699. Stockholders can elect to receive future proxy statements and annual reports over the internet rather than in printed form.Stockholders of record can make this election by calling toll-free to1(800)778-0355,sending an email to webmaster@roeblingbank.com, or by following the instructions at http://www.roeblingbank.com/ investor.htm.If you hold your shares in street name, please refer to the information provided by your broker, bank or other nominee for instructions on how to elect to access future proxy materials over the internet. Participants in the Roebling Bank Employee Stock Ownership Plan If you are a participant in the Roebling Bank Employee Stock Ownership Plan (the “ESOP”), you will receive a voting instruction form that reflects all shares you may vote under the ESOP. Under the terms of the ESOP, all shares held by the ESOP are voted by the ESOP trustees, but each participant in the ESOP may direct the trustees on how to vote the shares of Common Stock allocated to his or her account. Unallocated shares and allocated shares for which no timely voting instructions are received will be voted by the ESOP trustees in the same proportion as the shares for which the trustees have received timely voting instructions, provided that in the absence of any voting directions as to allocated stock, the Board of Directors of the Bank will direct the ESOP trustees as to the voting of all shares of stock in the ESOP. The deadline for returning your voting instruction form to the ESOP trustees is January 14, 2011. Vote Required The Annual Meeting can only transact business if the holders of a majority of the outstanding shares of Common Stock are present, in person or by proxy, at the Annual Meeting. If you return valid proxy instructions or attend the Annual Meeting in person, your shares will be counted for purposes of determining whether there is a quorum even if you withhold your vote or do not vote your shares at the Annual Meeting. Broker non-votes will be counted for purposes of determining the existence of a quorum. A broker non-vote occurs when a broker, bank or other nominee holding shares for a beneficial owner does not have discretionary voting power with respect to the agenda item and has not received voting instructions from the beneficial owner. In voting on the election of directors, you may vote in favor of all nominees, withhold votes as to all nominees, or vote in favor of all nominees except nominees you specify as to which you withhold your vote. There is no cumulative voting in the election of directors. Directors must be elected by a plurality of 2 the votes cast at the Annual Meeting. This means that the nominees receiving the greatest number of votes will be elected. Votes that are withheld and broker non-votes will have no effect on the outcome of the election. In voting to approve the non-binding advisory vote on executive compensation, you may vote in favor of the proposal, against the proposal or abstain from voting. To be approved, this proposal requires the affirmative vote of a majority of the votes cast at the Annual Meeting. Broker non-votes and abstentions will not be counted as votes cast and will have no effect on the voting on this proposal. In the advisory vote on the frequency of advisory votes on executive compensation, you may voteto have a non-binding advisory vote on executive compensation every one, two or three years or abstain from voting.The number of years which receives a plurality of the vote cast will be considered the option approved by stockholders.Broker non-votes and abstentions will not be counted as votes cast and will have no effect on the outcome of the voting on this proposal. In voting to ratify the appointment of Fontanella and Babitts as our independent auditors, you may vote in favor of the proposal, against the proposal or abstain from voting. To be approved, this proposal requires the affirmative vote of a majority of the votes cast at the Annual Meeting. Broker non-votes and abstentions will not be counted as votes cast and will have no effect on the voting on this proposal. PRINCIPAL HOLDERS OF OUR COMMON STOCK Persons and groups beneficially owning in excess of 5% of the Common Stock are required to file reports regarding their ownership with the Securities and Exchange Commission. A person is the beneficial owner of any shares of Common Stock as to which he or she has or shares voting or investment power or has the right to acquire within 60 days of the Record Date. Based on our review of beneficial ownership reports filed with the Securities and Exchange Commission, the following table sets forth, as of the Record Date, persons or groups who are known to us to beneficially own more than 5% of the Common Stock. 3 Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Shares of Common Stock Outstanding Mark V. and Dawn Dimon Route 130 South and Delaware Avenue Roebling, New Jersey08554 105,298 (1) 6.2% John J. and Denise Ferry Route 130 South and Delaware Avenue Roebling, New Jersey08554 100,238 (1) 5.9% Roebling Bank Employee Stock Ownership Plan Trust Route 130 South and Delaware Avenue Roebling, New Jersey08554 120,897 (2) 7.2% Lance S. Gad 1250 Fence Row Drive Fairfield, Connecticut06824 131,122 7.8% Kenneth R. and Joan Abercrombie Lehman 1408 N. Abingdon Street Arlington, Virginia22207 121,519 7.2% Excludes 120,897 shares held by the ESOP Trust for which he serves as a trustee and 13,601 unvested shares held by the RSP Trust for which he also serves as a trustee. The Roebling Bank Employee Stock Ownership Plan (“ESOP”) has shared voting and dispositive power over 120,897 shares of Common Stock. The Board of Directors has appointed a committee consisting of non-employee Directors Dimon, Ferry and LaVecchia to serve as the ESOP administrative committee (“ESOP Committee”) and to serve as the ESOP trustees (“ESOP Trustees”). The ESOP Committee or the Board instructs the ESOP Trustees regarding investment of ESOP plan assets. The ESOP Trustees must vote all shares allocated to participant accounts under the ESOP as directed by participants. Unallocated shares and shares for which no timely voting direction is received, will be voted by the ESOP Trustees as directed by the ESOP Committee. As of the Record Date, 84,295 shares have been allocated to participant accounts under the ESOP. PROPOSAL I - ELECTION OF DIRECTORS The Board of Directors currently consists of six members, each of whom also serves as a director of the Company’s principal subsidiary, Roebling Bank (the “Bank”). Under the Company’s Certificate of Incorporation, directors are divided into three classes, as nearly equal in number as possible, each class to serve for a three-year period, with approximately one-third of the directors elected each year. Two directors will be elected at the Annual Meeting, each to serve for a three-year term or until his or her successor has been elected and qualified. Joan K. Geary and Robert R. Semptimphelter, Sr. (the “Nominees”) have been nominated by the Board of Directors for election as directors at the Annual Meeting. The Nominees are currently members of the Board and have been nominated for three-year terms to expire in the 2014 annual meeting of shareholders and when their successors have been elected and qualified. 4 The persons named as proxies in the enclosed proxy card intend to vote for the election of the Nominees, unless the proxy card is marked to indicate that such authorization is expressly withheld. Should any of the Nominees withdraw or be unable to serve (which the Board of Directors does not expect) or should any other vacancy occur in the Board of Directors, it is the intention of the persons named in the enclosed proxy card to vote for the election of such persons as may be recommended to the Board of Directors by the Nominating Committee of the Board. If there are no substitute nominees, the size of the Board of Directors may be reduced. The following table sets forth certain information for each of the nominees, the directors continuing in office and the Company’s executive officers, including for each their name, their positions with the Company, their age, the year they first became a director of the Bank, the expiration date of their current term as a director, and the number and percentage of shares of the Common Stock beneficially owned. Each director first became a director of the Company upon its incorporation in 2004. Beneficial ownership of directors and executive officers of the Company, as a group, is also shown below. Name and Positions Age (1) Year First Elected or Appointed (2) Current Term Expires Shares of Common Stock Beneficially Owned at Record Date(3) Percent of Class BOARD NOMINEES FOR TERMS TO EXPIRE IN 2014 Joan K. Geary Director and Secretary 82 2.2% Robert R. Semptimphelter, Sr. Director 58 2.7% DIRECTORS CONTINUING IN OFFICE John A. LaVecchia Director and Vice Chairman 63 1.3% George N. Nyikita Director 60 2.0% Mark V. Dimon Director and Treasurer 52 6.2% John J. Ferry Director and Chairman of the Board 60 5.9% EXECUTIVE OFFICERS WHO ARE NOT DIRECTORS Frank J. Travea, III President and Chief Executive Officer 64 1.8% Janice A. Summers Senior Vice President, Chief Operating Officer and Chief Financial Officer 49 1.6% All directors and executive officers as a group (8 persons) 22.8% (1)At September 30, 2010. (footnotes continued on next page) 5 (2)Refers to the year the individual first became a director of the Bank. Includes 9,107 shares for each director which may be acquired pursuant to the exercise of stock options within 60 days of the Record Date. Excludes 14,307 and 16,930 shares held by the Director Deferred Compensation Plan for the benefit of Directors Ferry and Dimon, respectively. Excludes 120,897 shares held by the ESOP and 13,601 unvested shares held by the restricted stock plan for which Messrs.LaVecchia, Dimon and Ferry serve as members of the ESOP and RSP Trust Committees. Such individuals disclaim beneficial ownership with respect to such shares held in a fiduciary capacity. Includes 11,201 shares allocated to the account of Mr.Travea in the ESOP, 10,000 shares that may be acquired through the exercise of stock options within 60 days of the Record Date and 634 shares of Common Stock eligible to be issued under the restricted stock plans within 60 days of the Record Date. Includes 9,958 shares allocated to the account of Ms.Summers in the ESOP, 10,000 shares that may be acquired through the exercise of stock options within 60 days of the Record Date and 426 shares of Common Stock eligible to be issued under the restricted stock plans within 60 days of the Record Date. Includes 1,060 shares of Common Stock eligible to be issued under the restricted stock plans within 60 days of the Record Date and 74,642 shares that may be acquired through the exercise of stock options within 60 days of the Record Date. Business Experience and Qualifications of Directors The Board believes that the many years of service that our directors have had at the Company and the Bank or at other financial institutions is one of the directors’ most important qualifications for service on the Board.This service has given them extensive knowledge of the banking business and the Company.Furthermore, their service on Board committees, especially in areas of audit, compliance and compensation is critical to their ability to oversee the management of the Bank by our executive officers.Each outside director brings special skills, experience and expertise to the Board as a result of their other business activities and associations. Nominees for Directors: Joan K. Geary is the President and Treasurer of Keating Realty Company trading as M.E. Keating, Inc., a third generation family-owned business, which is engaged in road/earth work and with which she has been affiliated for over 60 years. Ms.Geary is a member of the Florence Township Economic Development Council, having previously served as Chairperson for over 30 years. She also holds a New Jersey Real Estate License.Ms. Geary formerly received a State of New Jersey Supreme Court appointment to serve as a public member of the Burlington County District III.B, serving four years on the Fee Arbitration Panel and four years on the Attorney Ethics Panel.Her participation in our local community for many years brings knowledge of the local economy and business opportunities for the Bank. Robert R. Semptimphelter, Sr. is a principal of Farnsworth & Semptimphelter, LLC, a healthcare physician billing service located in Burlington County which he formed in 2002. Prior to forming Farnsworth & Semptimphelter, LLC, he had served as Director of Patient Financial Services at Carrier Clinic in Belle Meade, New Jersey since 1992. He has also held the position of Controller for several large healthcare institutions as well as the position of bank examiner at a public accounting firm. Mr.Semptimphelter has been on the Planning Board of Mansfield Township since 2006 and was apponted Vice Chairman in 2010. He holdsa degree in accounting from St. Edwards University and a masters degree in finance from Rider University.His participation in our local community for many years brings knowledge of the local economy and business opportunities for the Bank. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ELECTION OF THE ABOVE NOMINEES FOR DIRECTORS. 6 Continuing Directors: John A. LaVecchia is a Senior Automotive Consultant with Northeast Auto Complex.He was formerly a Senior Sales Consultant with Colonial Auto Complex, and had previously served as a Manager of Brandow Group, Chevrolet Division, since 1999.Prior to that, he served as President of Totten Chevrolet Inc., an automotive dealership. Mr.LaVecchia is a former member of the Board of Directors of Girl Scouts USA and has coached in both Medford Little League and Medford Youth Soccer Clubs.His participation in our local community for many years brings knowledge of the local economy and business opportunities for the Bank. George N. Nyikita is Manager of Corporate Development for Pennoni Associates, an engineering consulting company. Until 2007, he was the Executive Director of the Burlington County Bridge Commission where he had served since 1991. He is a member and Vice Chairman of the Board of Trustees of Burlington County College. Mr.Nyikita is a former member of the Burlington County Board of Taxation and a former Director of the Family Y of Burlington County.His participation in our local community for many years brings knowledge of the local economy and business opportunities for the Bank. Mark V. Dimon has been the sole proprietor of Dimon Oil, a commodity brokerage business he founded in 1988, and a member of the New York Mercantile Exchange for 28 years. Mr.Dimon was a member of the Florence Township Board of Education for nine years. He is also a member of the Board of the Roebling Museum.His participation in our local community for many years brings knowledge of the local economy and business opportunities for the Bank. John J. Ferry is President and owner of John J. Ferry Enterprises, Inc., a general construction contractor with which he has been affiliated for 36 years. Mr.Ferry is President of the Burlington County Institute of Technology School Board, in Westampton, New Jersey.His participation in our local community for many years brings knowledge of the local economy and business opportunities for the Bank. Business Background of Our Executive Officers Who Are Not Directors The business experience for the past five years of each of the Company’s executive officers is set forth below.Unless otherwise indicated, the executive officer has held his or her position for the past five years. Frank J. Travea, III commenced employment with the Bank in September 2000 as Vice President and Commercial Loan Officer. In January 2002, Mr.Travea was appointed Vice President and Senior Loan Officer. In September 2002, Mr.Travea was appointed President and Chief Executive Officer of the Bank and Company. He has been employed in the banking industry for 47 years. Mr.Travea is a past director of the New Jersey Bankers Association, and serves on the Board of Education for St. Paul’s School. Mr.Travea is also a past president of the Burlington Rotary and the Burlington-Camden County Savings League. JaniceA. Summers commenced employment with the Bank in May 2000 as Senior Vice President and Chief Operating Officer. In September 2002, Ms.Summers was appointed Senior Vice President, Chief Operating Officer and Chief Financial Officer of the Bank and Company. Ms.Summers has 28 years of experience in the banking industry and is also a Certified Public Accountant. 7 CORPORATE GOVERNANCE Director Independence The Board of Directors has determined that all Directors would be considered independent under the independence standards of The Nasdaq Stock Market if the Common Stock were listed thereon.In determining which directors are independent, the Board of Directors considered the deposit and other relationships which directors have with the Bank as well as the relationships described under “Related Party Transactions” but determined that these relationships did not affect their independence. There are no members of the Audit Committee who would not meet the independence standards of The Nasdaq Stock Market for Audit Committee members and no members of the Audit Committee who could only serve under exceptions to these standards. Board Leadership Structure and Role in Risk Oversight Under the Board of Directors’ current leadership structure, the offices of Chairman of the Board and Chief Executive Officer are held by separate individuals.John J. Ferry serves as Chairman of the Board of Directors.Mr. Ferry is an independent director and does not serve in any executive capacity with the Company.The Company’s Chief Executive Officer is Frank J. Travea, III.Although the offices of Chairman of the Board and Chief Executive Officer are currently held by separate individuals, the Board of Directors has not made a determination that this is the only appropriate leadership structure for the Board of Directors in all circumstances and reserves the right to combine these offices in the future if deemed appropriate under the circumstances. The Board of Directors has general authority over the Company’s risk oversight function with authority delegated to various board committees to review risk management policies and practices in specific areas of the Company’s business.The Audit Committee is primarily responsible for overseeing the Company’s risk management.The Audit Committee works closely with officers involved in the risk management function including the internal audit staff who report directly to the Audit Committee. Director Attendance Our Board of Directors conducts its business through meetings of the Board of Directors and through activities of its committees. All committees act for the Company and the Bank. During the fiscal year ended September 30, 2010, the Board of Directors of the Company held four regular meetings while the Board of Directors of the Bank held 24 regular and no special meetings. During the fiscal year ended September 30, 2010, no director attended fewer than 75% of the total meetings of the Board of Directors and of the committees on which such director served during the period of their service.We encourage directors to attend annual meetings of shareholders. All six directors attended the 2010 Annual Meeting of Shareholders of Roebling Financial Corp, Inc. Committees of the Board of Directors In addition to other committees, as of September 30, 2010, the Company has a Nominating Committee, a Compensation Committee, and an Audit Committee. Audit Committee. The Audit Committee is a standing committee and consists of Directors Semptimphelter, Dimon and Ferry. The Board of Directors has determined that all the members of the Audit Committee would be independent as defined by the rules of The Nasdaq Stock Market including the independence standards for audit committee members. The Board of Directors has determined that Mr.Semptimphelter is an Audit Committee Financial Expert within the meaning of the regulations of the 8 Securities and Exchange Commission and that he is independent within the meaning of the listing requirements of The Nasdaq Stock Market. The Audit Committee reviews the adequacy of internal controls and management reports and meets with the outside accountants to discuss the scope of the audit and to review the results of the annual audit. This Committee met four times in fiscal 2010.The Board of Directors adopted a formal written charter for the Audit Committee, a copy of which was included as an Appendix to the proxy statement for the 2009 Annual Meeting of Stockholders. Compensation Committee. The Personnel Committee acts a compensation committee and meets as needed to review the performance of employees and to determine compensation to be recommended to the Board. The Committee has authority over significant personnel issues and provides direction to the Chief Executive Officer. The Chief Executive Officer is responsible for salary administration with the exception of executive officers. Outside consultants have not been used for personnel matters with the exception of legal counsel when deemed necessary. The Personnel Committee is a standing Committee and is comprised of Directors Nyikita, Geary and Ferry.The Board of Directors has not adopted a formal written charter for the Compensation Committee.The Committee met one time during fiscal 2010. Nominating Committee and Director Nomination Process. The Company does not have a standing nominating committee or committee performing similar functions. Instead, the Board of Directors appoints a nominating committee for the selection of management’s nominees for director. All nominees are approved by a majority of the independent directors. The Board of Directors believes that its procedures provide adequate assurance that nominations are approved by independent directors. The Board of Directors will consider director candidates recommended by shareholders. Any such recommendations must be submitted to the Secretary at least 120 days prior to the date of the Annual Meeting and should include the nominee’s name and qualifications for board membership. The Board believes that all nominees for director, including shareholder nominees, should have the highest personal and professional ethics and integrity; substantial business or other professional experience in the primary market area served by the Company and the Bank; commitment to enhancing the business and prospects of the Company and the Bank; ability to work with existing board members and management; ability to make appropriate level of commitment of time and resources to their duties as director; an understanding of banking and financial matters and the role of directors in the management of the Company; and substantial personal investment in the Company common stock.The Board of Directors may consider diversity in market knowledge, background, experience, qualifications, and other factors as part of its evaluation of each candidate.All Board nominees for election at this year’s annual meeting are incumbent directors standing for re-election. The Board of Directors appointed a nominating committee that met one time during fiscal year 2010 in order to make nominations for directors at the 2010 Annual Meeting. Such committee consisted of independent Directors LaVecchia and Nyikita. Communications with Directors Shareholders may send written communications to directors by addressing them to the Secretary at the main office of Roebling Bank, Route 130 South and Delaware Avenue, Roebling, New Jersey08554. 9 EXECUTIVE COMPENSATION Summary Compensation Table. The following table sets forth the cash and non-cash compensation awarded to or earned during the last two fiscal years by our principal executive officer and by the most highly compensated executive officer other than the principal executive officer whose compensation (excluding compensation attributable to non-qualified deferred compensation earnings) during the fiscal year ended September 30, 2010 exceeded $100,000 for services rendered in all capacities to Roebling Financial Corp, Inc. and Roebling Bank (the “Named Executive Officers”). Name and Principal Position Year Salary Bonus Stock Awards (1) Option Awards (1) All Other Compensation Total Frank J. Travea, III $ $ — $ — $ — $ $ President and Chief — — — Executive Officer Janice A. Summers $ $ — $ — $ — $ $ Senior Vice President — — — Chief Operating Officer and Chief Financial Officer Based on the aggregate grant date fair value of the restricted stock or option award computed in accordance with FASB ASC Topic 718.For assumptions used in determining the grant date for value of the stock or option awards see Note 14 of Notes to the Consolidated Financial Statements in the 2010 Annual Report to Stockholders. Includes $16,511 in family health insurance premiums paid by the Bank, 1,117 shares allocated to Mr.Travea’s account pursuant to the ESOP at a cost of $8.48 per share (with an aggregate market value of $4,636 at September 30, 2010), $1,577 in taxable automobile benefits and $1,663 representing the taxable amount of employer-provided group term life insurance. Includes $5,537 in health insurance premiums paid by the Bank, 968 shares allocated to Ms.Summers’ account pursuant to the ESOP at a cost of $8.48 per share (with an aggregate market value of $4,017 at September 30, 2010) and $322 representing the taxable amount of employer-provided group term life insurance. Outstanding Equity Awards at Fiscal Year End. The following table sets forth information on an award-by-award basis with respect to outstanding equity awards to Mr.Travea and Ms.Summers at fiscal year end, as well as the value of such awards held by such persons at the end of the fiscal year. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options Exercisable Number of Securities Underlying Unexercised Options Unexercisable Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested Market Value of Shares or Units of Stock That Have Not Vested (3) Frank J. Travea, III — $ 9/06/16 2,136 (1) $ Janice A. Summers — $ 9/06/16 1,520 (2) $ 10 Represents remaining unvested shares awarded to Mr.Travea under the Restricted Stock Plan as follows: 192 shares awarded on December 7, 2006; 692 shares awarded on December 3, 2007; and 1,252 shares awarded on December 4, 2008. The shares vest as follows:955 shares in December 2010; 763 shares in December 2011; and 418 shares in December 2012. Represents remaining unvested shares awarded to Ms.Summers under the Restricted Stock Plan as follows:112 shares awarded on December 7, 2006; 364 shares awarded on December 3, 2007; and 1,044 shares awarded on December 4, 2008.The shares vest as follows: 642 shares in December 2010; 530 shares in December 2011; and 348 shares in December 2012. (3)Based on the most recent closing price of the Common Stock as of September 30, 2010 ($4.15 per share). Retirement, Severance and Change-in-Control Arrangements. The Company has various arrangements with the Named Executive Officers pursuant to which they may become eligible for retirement benefits or payments in connection with a termination of their employment or a change in control of the Company. Employment Agreements. The Bank has entered into employment agreements (the “Agreements”) with Mr.Frank J. Travea, III and Ms.Janice A. Summers each for a one-year term subject to annual extension for an additional year each year unless the Board of Directors gives 60 days prior notice. As of September 30, 2010, Mr.Travea’s base salary under his Agreement is $130,000 per annum and Ms.Summers’ base salary under her Agreement is $114,500 per annum. Under the Agreements, both Mr.Travea’s and Ms.Summers’ employment may be terminated by the Bank with or without “just cause” as defined in the Agreement. If the Bank terminates Mr.Travea’s or Ms.Summers’ employment without just cause, they will be entitled to a continuation of their salary from the date of termination through the remaining term of the Agreement, but in no event for a period of less than six months thereafter. In the event of the termination of employment in connection with any change in control of the Bank during the term of the Agreements, Mr.Travea and Ms.Summers will each be paid an amount equal to 2.0 times their respective total taxable compensation for the calendar year ending on December 31 preceding such termination, plus the costs associated with maintaining their benefits participation for a period of two years. In the event of a change in control at September 30, 2010, Mr.Travea and Ms.Summers would have been entitled to payments of approximately $331,000 and $263,000, respectively. 401(k) Plan. Roebling Bank sponsors a defined contribution 401(k) Plan pursuant to which eligible employees may contribute up to the maximum amountallowed by law annually. The 401(k) Plan is open to all employees over the age of 21 with more than one year of service.In fiscal 2009, the Bank matched employee contributions 100% up to the first 3% of salary and 50% of contributions on the next 2% of compensation to a maximum of 4%.As of October 1, 2009, matching contributions were made discretionary. Employees may invest their 401(k) Plan account balances in various mutual funds. Employees are immediately vested in their plan contributions and in matching contributions made by the Bank. Participating employees may begin receiving distributions from their 401(k) Plan account on their retirement at age 59½ and must begin receiving distributions at age 70. Stock Option and Restricted Stock Plans. Under the 1999 and 2006 Stock Option and Restricted Stock Plans, all plan share awards become vested and non-forfeitable upon a termination of employment in connection with death or disability or upon a change in control of the Company. At September 30, 2010, all outstanding options for Mr.Travea and Ms.Summers are exercisable. At September 30, 2010, Mr.Travea and Ms.Summers had 2,136 and 1,520 shares of unvested restricted stock awards which had an aggregate value of $8,864 and $6,308, respectively, based on the last closing price of the Common Stock on that date and which would vest immediately upon their termination of employment in connection with their death or disability or a change in control. 11 Employee Stock Ownership Plan. The Company maintains an employee stock ownership plan for the exclusive benefit of participating employees. Participating employees are employees who have completed one year of service and have attained the age of 21. The ESOP is funded by contributions made by the Company in cash or Common Stock. Benefits may be paid either in shares of the Common Stock or in cash. The ESOP has previously borrowed funds from the Company to finance the acquisition of shares of the Common Stock. Shares purchased with loan proceeds are held in a suspense account for allocation among participants as the loan is repaid. Contributions to the ESOP and shares released from the suspense account are allocated among participants on the basis of total compensation. All participants must be employed at least 1,000 hours in a plan year, or have terminated employment following death, disability or retirement, in order to receive an allocation. Participant benefits become fully vested in plan allocations following five years of service. Employment before the adoption of the employee stock ownership plan is credited for the purposes of vesting. At September 30, 2010, Mr.Travea and Ms.Summers had 11,201 and 9,958 shares and cash with an aggregate value of $49,401 and $43,942, respectively, credited to their respective accounts in the ESOP and are each fully vested. DIRECTOR COMPENSATION Set forth below is a table providing information concerning the compensation of the directors of Roebling Financial Corp, Inc. who are not Named Executive Officers during the last fiscal year. Name Fees Earned or Paid in Cash Stock
